DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP20382176.4, filed on 3/11/2020.

Information Disclosure Statement
The information disclosure statement submitted on 7/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one protrusion…arranged to support”  in claims 9, and 10.  The corresponding structure of which, is interpreted as in paragraph [0052] of the instant specification, which discloses a protrusion 11, as corresponding with Fig. 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brzobohaty et al. (US 20210021747 A1; priority to PCT/CZ2019/050012, filed 3/22/2019) (hereinafter Brzobohaty).
Regarding claim 1, Brzobohaty discloses:
A camera assembly for a motor vehicle, the camera assembly comprising: [See Brzobohaty, abstract discloses a camera block disposed in a housing module.  See MPEP 2111.02 (II) “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  Further, as the preamble language does not serve as antecedent basis for language in body of the claim, the particular use-case of “a motor vehicle” is considered intended use, and does not have patentable weight.]
[See Brzobohaty, Figs. 1, 2 illustrate a housing (8, 61); See Brzobohaty, Figs. 1-3, and ¶ 0065 discloses that a mounting cap 27 is provided with an aperture (opening) for a GPIO connector (connector-adapter) providing signal communication with external devices and with an aperture for a power connector that provides power supply from an external source, such as from electrical network] 
an image sensor connected to an electronics carrier that is provided within the housing; and [See Brzobohaty, Fig. 2 illustrates image sensor element (11) connected to printed circuit board (5); See Brzobohaty, ¶ 0065-0066 discloses an image sensor (11) connected to PCB (5) via a connector (23) and flexible portion (21).]
an insulating member fitted within the housing defining therein at least a first chamber and a second chamber, [See Brzobohaty, Fig. 2 illustrates an insulating member (3), which defines a “process block” (2) and a “camera block” (1); See Brzobohaty, ¶ 0057-0060 discloses  a camera block housing is fastened on one side to the thermal insulation partition which separates the camera block from the process block, wherein the bond is formed by an adhesive bond.] the insulating member being arranged such that the electronics carrier is intersected by the insulating member preventing matter from passing from the first chamber to the second chamber. [See Brzobohaty, Fig. 1d illustrates insulating member 3 intersecting electronics carrier 5; See Brzobohaty, ¶ 0037, 0071, Figs. 3a, 3b, 3g discloses providing sealings preventing ingress of dust, solids, particles, and liquids arranged at the thermal insulation partition and joints of individual housings.]

Regarding claim 2, Brzobohaty discloses all the limitations of claim 1.
Brzobohaty discloses:
wherein a portion of the electronics carrier located in the first chamber is electrically connected to a portion of the electronics carrier located in the second chamber. [See Brzobohaty, Fig. 1, 2 illustrates an electronics carrier (printed circuit board element “5”) having a portion in a first “camera block” (1) and a portion in a second “process block” (2), wherein the PCB is clearly continuously provided between the two blocks and is thus electrically connected as such; See Brzobohaty, ¶ 0037, 0071 discloses providing sealings preventing ingress of dust, solids, particles, and liquids arranged at the thermal insulation partition and joints of individual housings.]

Regarding claim 3, Brzobohaty discloses all the limitations of claim 1.
Brzobohaty discloses:
wherein the electronics carrier is positioned such that the image sensor is in the second chamber and wherein the at least one opening for receiving a connector-adapter is located in the first chamber. [See Brzobohaty, Fig. 2 illustrates the image sensor element 11 being in a “second” chamber (a camera block “2”); See Brzobohaty, ¶ 0072, Fig. 3g discloses that thermal insulation inserts are arranged in the thermal insulation partition on both sides.]

Regarding claim 4, Brzobohaty discloses all the limitations of claim 1.
Brzobohaty discloses:
wherein the housing comprises at least a first housing part and a second housing part. [See Brzobohaty, Fig. 2 illustrates an insulating member (3), which defines a “process block” (2) and a “camera block” (1), defining a “first” housing part and “second” housing part, respectively; See Brzobohaty, ¶ 0057-0060, discloses a camera block housing is fastened on one side to the thermal insulation partition which separates the camera block from the process block, wherein the bond is formed by an adhesive bond.]

Regarding claim 5, Brzobohaty discloses all the limitations of claim 4.
Brzobohaty discloses:
[See Brzobohaty, Figs. 2, and 3g illustrate insulating inserts (50) positioned on either side of an opening (4b) which delineates a camera block (1) from a process block (2); See Brzobohaty, ¶ 0072 discloses particularly that thermal insulation inserts are arranged in the thermal insulation partition on both sides.]

Regarding claim 6, Brzobohaty discloses all the limitations of claim 1.
Brzobohaty discloses:
wherein the insulating member is arranged to contact inner walls of the housing and the electronics carrier. [See Brzobohaty, ¶ 0072 discloses that an aperture in the thermal insulation partition is provided with a pair of thermal insulation inserts 50, thereby forming a double-bend connection channel in the thermal insulation partition, as shown in FIG. 3e. The thermal insulation inserts 50 are arranged in the thermal insulation partition on both sides as shown in FIG. 3f. If desired, the embodiment of the thermal insulation inserts 50 may be different on either side, or the connecting aperture in the thermal insulation partition may be configured to accommodate only one thermally insulating insert 50; See Brzobohaty, ¶ 0037, 0071, Figs. 1d, 2, 3a, 3b, 3g discloses providing sealings preventing ingress of dust, solids, particles, and liquids arranged at the thermal insulation partition and joints of individual housings, and more so that the insulating member contacts interior segments of each of the camera block and process block.]

Regarding claim 7, Brzobohaty discloses all the limitations of claim 5.
Brzobohaty discloses:
[See Brzobohaty, Fig. 3g illustrates the electronics carrier 37 being “sandwiched” between at least two insulating inserts (50).]

Regarding claim 8, Brzobohaty discloses all the limitations of claim 5.
Brzobohaty discloses:
wherein a distance (L) between oppositely facing surfaces of the first layer and the second layer of the insulating member is equal to or less than a thickness (t) of the electronics carrier. [See Brzobohaty, ¶ 0072 discloses a thermal insulation partition is provided with a pair of thermal insulation inserts, thereby forming a double-bend connection channel in the thermal insulation partition.  The thermal insulation inserts are arranged in the thermal insulation partition on both sides, but if desired, the embodiment of the thermal insulation inserts may be different on either side, or the connecting aperture in the thermal insulation partition may be configured to accommodate only one thermally insulating insert; See Brzobohaty, Fig. 3g illustrates a thermal insulation insert adapted to achieve the smallest possible thickness – hence the thickness of the insulating inserts being adjustable is understood to be routine and conventional in the art.]

Regarding claim 9, Brzobohaty discloses all the limitations of claim 5.
Brzobohaty discloses:
further comprising at least one protrusion extending towards the electronics carrier is arranged to support the first and second layers of the insulating member. [See Brzobohaty, annotated Fig. 3g below illustrates a protrusion which extends downwards towards the PCB/electronics carrier, and which supports first and second layers of the insulating member (50).]


    PNG
    media_image1.png
    316
    145
    media_image1.png
    Greyscale

Annotated Fig. 3g

Regarding claim 10, Brzobohaty discloses all the limitations of claim 9.
Brzobohaty discloses:
wherein the at least one protrusion has at least one inclined portion that abuts inner walls of the housing. [See Brzobohaty, annotated Fig. 3g above, which illustrates the protrusion having an “inclined portion” such that the portion inclines vertically, and which abuts inner walls of the housing 25.]

Regarding claim 11, Brzobohaty discloses all the limitations of claim 1.
Brzobohaty discloses:
wherein the insulating member is arranged perpendicular to the electronics carrier. [See Brzobohaty, Fig. 1d, 2 clearly illustrate the insulating member (3) as being perpendicular to the electronics carrier 21, 5.]

Regarding claim 13, Brzobohaty discloses all the limitations of claim 1.

further comprising a lens assembly arranged in communication with the image sensor for capturing an image. [See Brzobohaty, Fig. 2 illustrates a lens unit (17), which focuses light onto an image sensor unit (11) for capturing an image.]

Regarding claim 14, Brzobohaty discloses all the limitations of claim 13.
Brzobohaty discloses:
wherein the at least one opening in the housing is arranged for receiving a connector-adapter such that a longitudinal axis (y) of the connector-adapter is substantially perpendicular to an optical axis (x) of the lens assembly. [See Brzobohaty, Figs. 1, 1d illustrate a lens element 10, and image sensor 11 forming a “vertical” optical axis parallel to the insulating member 3; See Brzobohaty, Fig. 2 illustrates a further embodiment with connector-adaptor (18/19) provided at the rear panel of “process block” 2, wherein the optical axis of Fig. 1 would be perpendicular as applied in said embodiment of Fig. 2]

Regarding claim 15, Brzobohaty discloses all the limitations of claim 1.
Brzobohaty discloses:
comprising depositing insulating material within a housing to form an insulating member and fitting of the electronics carrier inside the housing such that the electronics carrier is intersected by the insulating member. [See Brzubohaty, ¶ 0027 discloses during assembly, the inner space of the slot can be relatively easily filled with air-flow-preventing material, for example polyurethane foam. It is an advantage of the invention that the connecting aperture in the thermal insulation partition is designed as a channel with the greatest length possible, which can be additionally provided with thermal insulation.]

Regarding claim 16, Brzobohaty discloses:
[See Brzobohaty, abstract discloses a camera block disposed in a housing module.  See MPEP 2111.02 (II) “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  Further, as the preamble language does not serve as antecedent basis for language in body of the claim, the particular use-case of “a motor vehicle” is considered intended use, and does not have patentable weight.]
a housing having at least one opening for receiving a connector-adapter; [See Brzobohaty, Figs. 1, 2 illustrate a housing (8, 61); See Brzobohaty, Figs. 1-3, and ¶ 0065 discloses that a mounting cap 27 is provided with an aperture (opening) for a GPIO connector (connector-adapter) providing signal communication with external devices and with an aperture for a power connector that provides power supply from an external source, such as from electrical network]
an image sensor connected to an electronics carrier that is provided within the housing; and [See Brzobohaty, Fig. 2 illustrates image sensor element (11) connected to printed circuit board (5); See Brzobohaty, ¶ 0065-0066 discloses an image sensor (11) connected to PCB (5) via a connector (23) and flexible portion (21).]
an insulating member positioned within the housing defining therein at least a first chamber and a second chamber, [See Brzobohaty, Fig. 2 illustrates an insulating member (3), which defines a “process block” (2) and a “camera block” (1); See Brzobohaty, ¶ 0057-0060 discloses  a camera block housing is fastened on one side to the thermal insulation partition which separates the camera block from the process block, wherein the bond is formed by an adhesive bond.]wherein the insulating member intersects with the electronics carrier to prevent matter from passing from the first chamber to the second chamber. [See Brzobohaty, Fig. 1d illustrates insulating member 3 intersecting electronics carrier 5; See Brzobohaty, ¶ 0037, 0071, Figs. 3a, 3b, 3g discloses providing sealings preventing ingress of dust, solids, particles, and liquids arranged at the thermal insulation partition and joints of individual housings.]

Regarding claim 17, Brzobohaty discloses all the limitations of claim 16.
Brzobohaty discloses:
wherein a portion of the electronics carrier located in the first chamber is electrically connected to a portion of the electronics carrier located in the second chamber. [See Brzobohaty, Fig. 1, 2 illustrates an electronics carrier (printed circuit board element “5”) having a portion in a first “camera block” (1) and a portion in a second “process block” (2), wherein the PCB is clearly continuously provided between the two blocks and is thus electrically connected as such; See Brzobohaty, ¶ 0037, 0071 discloses providing sealings preventing ingress of dust, solids, particles, and liquids arranged at the thermal insulation partition and joints of individual housings.]

Regarding claim 18, Brzobohaty discloses all the limitations of claim 16.
Brzobohaty discloses:
wherein the electronics carrier is positioned such that the image sensor is in the second chamber and wherein the at least one opening for receiving a connector-adapter is located in the first chamber. [See Brzobohaty, Fig. 2 illustrates the image sensor element 11 being in a “second” chamber (a camera block “2”); See Brzobohaty, ¶ 0072, Fig. 3g discloses that thermal insulation inserts are arranged in the thermal insulation partition on both sides.]

Regarding claim 19, Brzobohaty discloses all the limitations of claim 16.
Brzobohaty discloses:
wherein the housing comprises at least a first housing part and a second housing part. [See Brzobohaty, Fig. 2 illustrates an insulating member (3), which defines a “process block” (2) and a “camera block” (1), defining a “first” housing part and “second” housing part, respectively; See Brzobohaty, ¶ 0057-0060, discloses a camera block housing is fastened on one side to the thermal insulation partition which separates the camera block from the process block, wherein the bond is formed by an adhesive bond.]

Regarding claim 20, Brzobohaty discloses:
A camera assembly for a motor vehicle, the camera assembly comprising: [See Brzobohaty, abstract discloses a camera block disposed in a housing module.  See MPEP 2111.02 (II) “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  Further, as the preamble language does not serve as antecedent basis for language in body of the claim, the particular use-case of “a motor vehicle” is considered intended use, and does not have patentable weight.]
a housing; [See Brzobohaty, Figs. 1, 2 illustrate a housing (8, 61)]
an image sensor connected to an electronics carrier that is provided within the housing; and [See Brzobohaty, Fig. 2 illustrates image sensor element (11) connected to printed circuit board (5); See Brzobohaty, ¶ 0065-0066 discloses an image sensor (11) connected to PCB (5) via a connector (23) and flexible portion (21).]
an insulating member positioned within the housing defining therein at least a first chamber and a second chamber, [See Brzobohaty, Fig. 2 illustrates an insulating member (3), which defines a “process block” (2) and a “camera block” (1); See Brzobohaty, ¶ 0057-0060 discloses  a camera block housing is fastened on one side to the thermal insulation partition which separates the camera block from the process block, wherein the bond is formed by an adhesive bond.] wherein the insulating member intersects with the electronics carrier to prevent matter from passing from the first chamber to the second chamber. [See Brzobohaty, Fig. 1d illustrates insulating member 3 intersecting electronics carrier 5; See Brzobohaty, ¶ 0037, 0071, Figs. 3a, 3b, 3g discloses providing sealings preventing ingress of dust, solids, particles, and liquids arranged at the thermal insulation partition and joints of individual housings.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brzobohaty in view of Paavola et al. (US 20020051073 A1) (hereinafter Paavola).
Regarding claim 12, Brzobohaty discloses all the limitations of claim 1.

wherein the insulating member is made of one of a non-electrically conductive material having a thermal conductivity of 1-15 W/mK or a material including properties that are stable at a temperature ranging from -40 C⁰ to 150 C⁰.
However, Paavola discloses:
wherein the insulating member is made of one of a non-electrically conductive material having a thermal conductivity of 1-15 W/mK or a material including properties that are stable at a temperature ranging from -40 C⁰ to 150 C⁰. [See Paavola, ¶ 0021 discloses a thermally conductive glue with a heat transfer coefficient of 0.8 W/mK or more; See Paavola, ¶ 0025 discloses that during operation, the temperature of a CCD cell may rise up to 80 degrees Celsius without active heat transfer in which case in known arrangements a good heat resistance also is required of the glue that is used for fastening in steps after the alignment of the CCD cell.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Brzobohaty to add the teachings of Paavola in order to provide thermally resilient fastening glue in a high temperature camera housing. (Paavola, ¶ 0025)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2006136208 A1		DROTLEFF, HANS-GEORG

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486